EXAMINER’S REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion, in all the claims, of the RF signal applied to the modulator, and the microwave detector and the microprocessor, with the microwave detector arranged at an output end of the photoelectric detector and configured to detect the power of the RF signal output by the photoelectric detector, the microcontroller connected to the microwave detector, and configured to calculate a light delay generated by the to-be-measured PM fiber according to an output signal of the microwave detector. This was not found in in the prior art references. The closest prior art was Zhang (Chinese Patent Publication No. 102494681A – see machine translation line numbering for text citations) which discloses a measurement device for polarization-maintaining (PM) optical fiber spindle differential delay, comprising: a PM fiber Sagnac interferometer (fig. 1 elements 3 and 4 and lines 45-47 and 131-151); a signal generator (fig. 1 element 2, modulator input as fig. 5 and lines 174-178, where the modulation waveform is inherently generated by a signal generator); wherein the PM fiber Sagnac interferometer comprises a laser (fig. 1 element 1 and lines 73-74), a photoelectric modulator (fig. 1 element 2 and lines 115-116) and a PM fiber coupler, which are connected in sequence (fig. 1 element 3 and lines 116-117); the PM fiber Sagnac interferometer further comprises a first fiber interface and a second fiber interface arranged respectively at a first output port and a second output port of the PM fiber coupler (fig. 1, ports C and D), a to-be-measured PM fiber located between the first fiber interface and the second fiber interface (fig. 1 element 4), and a photoelectric detector arranged at a third output port of the PM fiber coupler (fig. 1 port B and element 6 and 7 and lines 111-112); a low-coherence linear polarized light emitted by the laser (lines 73-74 and 123) is applied with a square wave signal by the photoelectric modulator (fig. 1 element 2 and fig. 5 and lines 174-178), and divided into two output lights (fig. 1 ports C and D of the coupler); a first output light of the two output lights along a fast axis of the PM fiber coupler enters the to-be-measured PM fiber through the first fiber interface and a first end of the to-be- measured PM fiber, and transmits along the fast axis of the to-
For the two Zhang detectors, the first is measuring the interference of Xx_CW and Xy_CCW and the second is measuring the interference of Yy_CW and Yx_CCW. These four trains are created by the 45° cross coupling at point O1, modulation for birefringence phase difference at modulator 2 and 45° cross coupling at O2, to actively create a ∆Φ phase difference between Xx & Xy, and Yy & Yx. This is disclosed by Zhang as canceling the birefringence phase difference of the fiber ring. Whereas in the claim, the delay of the ring (difference between fast and slow) is being calculated, based on power detection of the RF signal, not cancelled in the ring. This is not an obvious variant of Zhang. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chinese Patent Publication No. 102494681A – see discussion above.
US Patent Application Publication No. 2011/0277552 – measuring polarization crosstalk in PM fiber.
US Patent Application Publication No. 2017/0307474 – measuring local birefringence of a fiber.
US Patent Application Publication No. 2016/0273999 – measuring optical fiber properties.
US Patent Application Publication No. 2016/0258743 – sensing using a PM fiber prior to Michelson interferometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636